Citation Nr: 1713433	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  09-30 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left shoulder disorder.

2. Entitlement to service connection for arthritis of the left knee.

3. Entitlement to service connection for arthritis of the right knee.

4. Entitlement to service connection for sleep apnea.

5. Entitlement to service connection for depression.

6. Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as stomach problems.

7. Entitlement to service connection for right arm pain and burning.

8. Entitlement to an initial increased disability rating in excess of 20 percent for degenerative joint disease (DJD), myositis and spondylosis of the cervical spine, claimed as a neck condition.

9. Entitlement to increased initial disability ratings in excess of 20 percent from March 27, 2008, 10 percent from March 24, 2009, and 40 percent from July 22, 2011, for lower lumbar spondylosis.

10. Entitlement to an increased disability rating in excess of 10 percent for right shoulder supraspinatus tendinosis/subacromial bursitis, claimed as a right shoulder condition.

11. Entitlement to a total disability rating based on individual unemployability due to a service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:   Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from April 1987 to July 1987 and from January 2007 to March 2008. 

This matter came before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions by the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO) and the VA Processing Center in Auburn, Washington.

The issues of entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease, myositis and spondylosis of the cervical spine, claimed as a neck condition; entitlement to an increased disability rating in excess of 20 percent from March 27, 2008, 10 percent from March 24, 2009, and 40 percent from July 22, 2011, for a lower lumbar spondylosis; and TDIU were remanded by the Board in February 2011 for further development.  However, the Board finds that additional development is necessary.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for right arm pain and burning; entitlement to an initial increased disability rating in excess of 20 percent for DJD, myositis and spondylosis of the cervical spine, claimed as a neck condition; entitlement to an increased disability rating in excess of 20 percent from March 27, 2008, 10 percent from March 24, 2009, and 40 percent from July 22, 2011, for mild lower lumbar spondylosis; entitlement to an increased disability rating in excess of 10 percent for a right shoulder supraspinatus tendinosis/subacromial bursitis, claimed as a right shoulder condition; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  A will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1. The RO decision of October 2008 denied the Veteran's claim of entitlement to service connection for a left shoulder condition.  The Veteran was notified of the denial and his appellate rights, but did not timely appeal the decision.

2. Evidence received since the October 2008 rating decision is not material and does not raise a reasonable possibility of substantiating the claim of service connection for a left shoulder condition.

3. The preponderance of the evidence is against a finding that the Veteran's arthritis of the left knee had an onset in service, manifested within one year of service separation, or is otherwise related to his active military service.

4. The preponderance of the evidence is against a finding that the Veteran's arthritis of the right knee had an onset in service, manifested within one year of service separation, or is otherwise related to his active military service.

5. The preponderance of the evidence is against a finding that the Veteran's sleep apnea had an onset in service or is otherwise related to his active military service.

6. The preponderance of the evidence is against a finding that the Veteran's depression had an onset in service or is otherwise related to his active military service.

7. The preponderance of the evidence is against a finding that the Veteran's GERD had an onset in service or is otherwise related to his active military service.



CONCLUSIONS OF LAW

1. The October 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2. Since the October 2008 rating decision, new and material evidence has not been received to reopen the claim of entitlement to service connection for a left shoulder disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2016).

3. The criteria for entitlement to service connection for arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).

4. The criteria for entitlement to service connection for arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).

5. The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).

6. The criteria for entitlement to service connection for depression have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).

7. The criteria for entitlement to service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Notice letters dated July 2012 and August 2012 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, these letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. 

With respect to the Veteran's previously disallowed claim, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence - evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation, however, does not modify the requirements discussed above.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought. 

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claims.  In July 2012, the AOJ sent a letter to the Veteran with the notice required by 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  VA treatment records have also been associated with the Veteran's electronic paperless file (Virtual VA).  The record indicates the VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  Regarding the Veteran's claim to reopen, VA's responsibility extends to requesting evidence from any new source identified by the claimant, and if that evidence is then not new and material, the claim is not reopened, and VA's duties have been fulfilled.  VA does not have a duty to provide the appellant a VA examination and/or obtain an opinion if the claim is not reopened.  See 38 U.S.C. § 5103A(f) (West 2014); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2016).

Regarding the Veteran's claims for service connection, the record indicates that the Veteran was afforded a VA examination in October 2011 for his claims for sleep apnea and GERD.  However, a nexus opinion was not provided.  In addition, the Board recognizes that the Veteran has not been afforded a VA examination for his claims of the arthritis in his left and right knees and depression. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In this case, despite the inadequate October 2011 VA examination and as examinations for his bilateral knee disorders were not provided, no examinations are necessary in order to adjudicate the claims.  As explained below, the record does not reflect competent evidence that an event, injury, or disease occurred in service, and, as such, examinations are not required.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein, such that the essential fairness of the adjudication is not affected.

II.  Reopening the Claim for Service Connection 

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2014).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that VA's statutory duty to assist the appellant in the development of the claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the limited purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."'

Regarding the Veteran's claim to reopen his previously denied claim for service connection for a left shoulder disorder, he was denied service connection by an October 2008 rating decision in which the RO determined there was no evidence the Veteran's condition occurred in or was caused by his military service.  The Veteran did not appeal the decision.  Therefore, the October 2008 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2016).

In July 2013, the Veteran submitted a claim to reopen this issue.  In a January 2014 rating decision, the VA denied the Veteran's claim to reopen as new and material evidence was not received.  Specifically, evidence received since the October 2008 rating decision did not demonstrate the  Veteran's condition began in or was caused by his military service.  The Veteran submitted a timely appeal.

The October 2008 rating action, therefore, represents the last previous final decision on any basis as to the issue of whether the Veteran is entitled to service connection for a left shoulder disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).

According to the records received since the October 2008 rating, the Veteran continued his treatment for various disabilities.  There is no evidence of record that the Veteran's left shoulder disorder began during his military service.  There is also no support of the Veteran's contention that he incurred, complained of, or was treated for an injury to the left shoulder during service. 

While the Board acknowledges that the evidence received since the October 2008 rating was not previously of record, it is not "material" to the Veteran's claim as it does not establish that the Veteran's left shoulder disorder occurred in or was caused by his military service.  Thus, the VA treatment/examination records since the October 2008 rating decision do not address the Veteran's contentions and there is no indication his symptoms and assessments stemmed from his military service.  Therefore, the additional evidence does not raise a reasonable possibility of substantiating the claim and, while "new" it is not "material." 

In sum, a review of the evidence of record fails to reveal any new and material evidence suggesting that the Veteran's left shoulder disorder is related to service.  He has not informed VA of any evidence not of record that demonstrates this unestablished fact. 

The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described, the evidence that has been added since October 2008 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).   Essentially, even were the claim to be reopened, no duty to assist would be triggered as a result of the additional evidence.

As new and material evidence has not been submitted, the claim of entitlement to service connection for a left shoulder disorder is not reopened.

III.  Entitlement to Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111   (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, to include arthritis and psychosis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the Veteran's claims for entitlement to service connection for arthritis of the left knee; arthritis of the right knee; sleep apnea; depression; and GERD, 
claimed as stomach problems, as an initial matter, the Board concedes that the Veteran has a current diagnosis for each condition.  Accordingly, the first criterion for establishing service connection has been met.  Therefore, the question becomes whether these conditions are related to service.

Service treatment records show no evidence of complaints of, or treatment for these disabilities during active duty service.  According the a pre-deployment health assessment conducted in January 2007 and February 2007, the Veteran stated his health in general was "very good"; he did not have any medical problems; he was not currently on a profile, light duty, or undergoing medical board; and he did not seek counseling or care for his medical health in the past year.  He stated he did not have any questions or concerns about his health.  

In March 2008, the Veteran underwent a post-deployment health assessment where he stated his "health got worse" during his past deployment.  He reported swollen, stiff or painful joints and back pain during his deployment but denied chronic cough; runny nose; fever; weakness; headaches; muscle aches; numbness or tingling in hands or feet; skin diseases or rashes; dimming of vision; chest pain or pressure; dizziness, fainting, light headedness; difficulty breathing; still feeling tired after sleeping; difficulty remembering; diarrhea; frequent indigestion; vomiting; ringing of the ears; and redness of the eyes with tearing.  The Veteran stated he did not see anyone wounded, killed or dead during his deployment; did not engage in direct combat; feel he was in great danger of being killed. and he was not currently interested in receiving help for stress, emotion, alcohol, or family problems. Furthermore, he stated his health in general was "very good" and did not seek counseling or care for his medical health in the past year.  He stated he experienced low back pain and right shoulder pain after doing combatives.  

A review of the post-service treatment records does not indicate the Veteran's conditions stemmed from his military service. 

Regarding the Veteran's arthritis of the bilateral knees, the objective treatment records is absent of any positive nexus opinion between the current bilateral knee conditions and his military service.

Regarding the Veteran's sleep apnea, the objective treatment records indicate the Veteran was diagnosed with severe obstructive sleep apnea in September 2011.  No positive nexus opinion was provided within the treatment records between the Veteran's military service and the present. 

Regarding the Veteran's depression, the objective treatment records indicate the Veteran was diagnosed with relational problem, not otherwise specified, in August 2010.  According to the August 2010 VA treatment record, the Veteran stated when he returned from a non-combat related mission in Cuba in March 2007, he had a hard time with the adjustment because he "got used to the work for someone when he was in Cuba and when he returned suddenly he had to deal with the responsibilities of running his own business and dealing with his wife and children."  He reported conflicts with his time and children and that "as he dealt with these stressors he stated to become more and more irritable until one year ago he could not stand to live with his wife and moved to a different house on the other side of Coamo."  The Veteran denied a history of psychological difficulties and denied ever receiving psychological/psychiatric treatment."  The September 2010 VA psychologist determined that for the past two and a half years the Veteran "has been struggling with frustration and irritability in his family relationships.  He also reported having some difficulties in getting out of his current marriage and difficulties in being productive in his business.  He has no history of mental illness and did not appear to be sad during the interview."  Therefore, there is no indication that a psychosis manifested to a compensable degree within a year of separation from his military service and there is no evidence the Veteran's current depression is etiologically related to his military service.

Regarding the Veteran's GERD, the objective treatment records indicate the Veteran was diagnosed in June 2008.  However, there is no evidence that the Veteran's GERD is etiologically related to his military service.  

Taking into consideration all of the relevant evidence of record, the Board finds that service connection for arthritis of the left knee, arthritis of the right knee, sleep apnea, depression, and GERD is not warranted on a direct basis.  Though the Board concedes the Veteran has a diagnosis of these conditions, there was no evidence of record to establish that he complained of, received treatment for, or was diagnosed with these conditions during his military service.  Further, there is no competent medical evidence of record linking the Veteran's conditions to service.  

The Board notes the only evidence of record in support of the Veteran's claims consists of his own lay statements.  The Board acknowledges the Veteran's contentions that he believes his conditions are related to his military service. 
The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70   (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Veteran is not competent to opine on the diagnosis or etiology of his disabilities.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the etiology of his arthritis of the left knee, arthritis of the right knee, sleep apnea, depression, and GERD is a complex medical question that is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, the doctrine of reasonable doubt is not for application concerning these claims as the weight of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of the claims for entitlement to service connection for arthritis of the left knee, arthritis of the right knee, sleep apnea, depression, and GERD must be denied.


ORDER

As new and material evidence has not been received, the claim for entitlement to service connection for a left shoulder disorder is not reopened.

Entitlement to service connection for arthritis of the left knee is denied.

Entitlement to service connection for arthritis of the right knee is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for depression is denied,

Entitlement to service connection for GERD, claimed as stomach problems, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Claim for Service Connection

Regarding the Veteran's claim for entitlement to service connection for right arm pain and burning, the objective treatment record indicate that the Veteran has reported symptoms of pain and burning in his right arm.  However, there is no evidence the Veteran currently has a diagnosed disorder for these symptoms or that such disorder was present during service.  

According to the October 2011 VA examination, the Veteran reported the symptoms existed for two years.  He stated it was a bone condition due to a trauma during service.  He stated the condition stayed the same over time but the pain occurs once a day and lasts for half an hour.  The pain traveled to his shoulder and the Veteran described it as burning.  On a scale of 10 he described the pain as a nine.  Although he experienced stiffness, he denied weakness, redness, fever, giving way, debility, swelling, locking, abnormal motion, heat, and draining.  Following a physical examination, the VA examiner determined there was no diagnosis to render as there was no pathology.  However, the VA examiner stated that the Veteran needed an electromyography and/or nerve conduction velocity test with his primary care provider. 

The records do not indicate the Veteran has been afforded an examination with these tests completed.  As such, further development is necessary before a final determination is made.  38 C.F.R. § 3.159(c)(4) (2016); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Claims for an Increased Rating

Regarding the Veteran's claims for an increased disability ratings of DJD, myositis and spondylosis of the cervical spine, claimed as a neck condition; and mild lower lumbar spondylosis, the Veteran was afforded VA examinations in April 2008, November 2008, March 2009, July 2011, October 2011, and July 2013. 

The Court has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examinations did not comply with Correia and, as such, remand is required so that the Veteran may be afforded new VA examinations that contain adequate findings pursuant to Correia.

With regard to the Veteran's claim for entitlement to an increased disability rating in excess of 10 percent for right shoulder supraspinatus tendinosis/subacromial bursitis, claimed as a right shoulder condition, the Veteran is currently rated under Diagnostic Codes 5201-5019.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  The Board notes that the Veteran was afforded a VA examination in October 2011.  The above noted rating codes address range of motion.  Therefore, as noted above, the examination reports, in order to be considered adequate, must address active and passive range of motion.  See Correia.

TDIU

With respect to the Veteran's claim for a TDIU rating, the Board finds that this claim is inextricably intertwined with the pending development for the increased ratings.  The TDIU claim cannot be reviewed while the pending claims remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's increased rating claims.

Finally, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.

2. Once all outstanding records, if any, have been obtained and associated with the record, schedule the Veteran for a VA examination before an appropriate specialist regarding his claim for service connection for right arm pain and burning.  The Veteran's claims file must be made available to the VA examiner, who must state in his/her report that such was reviewed in conjunction with this examination. 

Thereafter, the VA examiner must present the diagnosis or diagnoses, if any, that specifically describe(s) any disabling condition affecting the Veteran's right arm including his symptoms of pain and burning. 

The VA examiner should then provide nexus opinions, presented in the context of the medical record, with complete supportive rationales, addressing the following questions:

a. Does the Veteran have a diagnosed right arm disorder including any injury to the bone? 

b. If so, then, is it at least as likely as not (i.e., 50 percent probability or greater) that the diagnosed right arm disorder revealed on examination had its/their onset during active military service or is/are otherwise related thereto? 

All tests and studies deemed appropriate, specifically an electromyography and/or nerve conduction velocity testing should be performed.  If such testing, which was recommended by the October 2011 VA examiner, is deemed not necessary, the examiner should explain his/her conclusions in this regard.  A rationale for the requested opinions shall be provided.  Additionally, the VA examiner should consider and comment on the Veteran's in-service treatment records, VA treatment records (including all prior pertinent VA Compensation and Pension examination records), and private treatment records.  Furthermore, the VA examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinions.

If the VA examiner cannot provide an opinion without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the VA examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he/she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

3. Once all outstanding records, if any, have been obtained and associated with the record, schedule the Veteran for an examination of his cervical spine in order to determine the current level of severity of his DJD, myositis and spondylosis of the cervical spine, claimed as a neck condition; and lower lumbar spondylosis.  The Veteran's claims file must be made available to the VA examiner, who must state in his/her report that such was reviewed in conjunction with this examination.

a. The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable).  If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so.  Correia.

b. The examiner must provide an opinion as to the severity of the Veteran's cervical and lumbar spine symptoms and how those symptoms impact the Veteran's occupational functioning. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the VA examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he/she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. Upon completion of the above, review the examination report(s) to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any necessary corrective action.  38 C.F.R. § 4.2.

5. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal should be readjudicated.  If any claim remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue(s) should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


